In re: State of Louisiana applying for writs of review, certiorari, mandamus and prohibition.
Granted as to paragraph A of relief requested with stay order as to this case. The case is assigned for argument on Monday, June 27, 1977. In all other respects, the writ is denied. The petition of the relator in the above entitled and numbered case having been duly considered. It is ordered that a writ of certiorari issue herein, directing the Honorable Matthew S. Braniff, Judge of the Criminal District Court for the Parish of Orleans, to transmit to the Supreme Court of Louisiana, prior to June 27, 1977, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained. It is further ordered that the-aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on the 27th day of June, 1977, at 10 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
Granted as to paragraph A of relief requested with stay order as to this case. The case is assigned for argument on Monday, June 27, 1977. In all other respects, the writ is denied.